SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A AMENDMENT NO. 1 T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO COMMISSION FILE NUMBER 000-30083 QUALSTAR CORPORATION CALIFORNIA 95-3927330 (State of Incorporation) (I.R.S. Employer ID No.) 3990-B HERITAGE OAK COURT, SIMI VALLEY, CA 93063 (805) 583-7744 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class: Name of Each Exchange on Which Registered: Common Stock The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark whether the registrant is well-known seasoned issuer, as defined in Rule 405 of the Securities Act of 1933.Yes ¨No T Indicate by check mark whether the registrant is not required to file reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934.Yes ¨No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes TNo ¨ Indicate by check mark whether the registranthas submitted electronically and posted on its website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of“accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer qSmaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2).Yes ¨No T As of December31, 2010, (the last business day of the registrant’s most recently completed second fiscal quarter), the aggregate market value of the common equity held by non-affiliates of the registrant was approximately $14,550,000 based on the closing sales price as reported on the NASDAQ Stock Market. As of September 30, 2011, there were 12,253,117 shares of common stock without par value outstanding. DOCUMENTS INCORPORATED BY REFERENCE None TABLE OF CONTENTS PART III Item 10. Directors, Executive Officers and Corporate Governance 3 Item 11. Executive Compensation 4 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 11 Item 13. Certain Relationships and Related Transactions, and Director Independence 12 Item 14. Principal Accountant Fees and Services 12 Signatures 14 Exhibit Index 15 2 ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE A list of our executive officers and biographical information appears in Part I, Item 1 of this report under the caption “Executive Officers of the Registrant.”The current members of our Board of Directors and biographical information is set forth below: Name Age Position William J. Gervais 68 Chief Executive Officer, President and Director Richard A. Nelson 68 Director Stanley W. Corker 60 Director Lawrence D. Firestone 53 Director Carl W. Gromada 70 Director Robert A. Meyer 66 Director Robert E. Rich 61 Director William J. Gervais is a founder of Qualstar and has been our President and a director since our inception in 1984, and was elected Chief Executive Officer in January 2000. From 1984 until January 2000, Mr.Gervais also served as our Chief Financial Officer. From 1981 until 1984, Mr.Gervais was President of Northridge Design Associates, Inc., an engineering consulting firm. Mr.Gervais was a co-founder, and served as Engineering Manager from 1976 until 1981, of Micropolis Corporation. Mr.Gervais earned a B.S. degree in Mechanical Engineering from California State Polytechnic University, Pomona in 1967. Richard A. Nelson is a founder of Qualstar and has been a director since our inception in 1984. Mr. Nelson also served as our Vice President of Engineering and Secretary from our inception in 1984 until January 28, 2011, when he retired as an employee and officer. From 1974 to 1984, Mr.Nelson was self-employed as an engineering consultant specializing in microprocessor technology. Mr.Nelson earned a B.S. in Electronic Engineering from California State Polytechnic University, Pomona in 1966. Stanley W. Corker has served as a director of Qualstar since January 2006.Since 1996, Mr. Corker has been the Director of Technology Research and a partner of Emerald Asset Management, a diversified investment management firm.Prior to joining Emerald Asset Management, Mr. Corker obtained over 20 years experience in the computer storage industry from key roles in engineering and marketing at several manufacturers of tape drives, and as an industry analyst with International Data Corporation (IDC).Mr. Corker received a B.S. degree in Computer Science from the University of Essex, England in 1972, where he later conducted five years of postgraduate research in computer networking systems. Lawrence D. Firestone has served as a director of Qualstar since May 13, 2011. He currently is the Chief Financial Officer of Xiotech Corporation, a leading supplier of performance driven enterprise storage, a position he has held since February 2011. From August 2006 to August 2010, Mr. Firestone was Executive Vice President and Chief Financial Officer of Advanced Energy Industries, Inc. (AEIS) a leading provider of power conversion devices for the semi-conductor and solar inverter markets. From 1999 until August 2006, Mr. Firestone served as the Senior Vice President and Chief Financial Officer and secretary and treasurer at Applied Films Corporation, (AFCO) a leading supplier of thin film deposition equipment. Prior to joining Applied Films, Mr. Firestone served as Vice President and Chief Operating Officer of Avalanche Industries, a contract manufacturer of custom cables and harnesses, from 1996 to 1999. Mr. Firestone served as a director of Amtech Systems, Inc. from 2005 to 2007 and as a director of Hyperspace Communications, Inc. from 2004 to 2005.Mr. Firestone received a BSBA degree in Accounting from Slippery Rock State College in 1981. Carl W. Gromada has served as a director of Qualstar since March 2005.From 2000 to the present, Mr. Gromada has been a consultant and a private investor. From 1996 to 2000, Mr. Gromada served as Chief Executive Officer, and a member of the board of directors of Computer Resources Unlimited, Inc., a company involved in the design, manufacture and sale of a broad line of products for the computer storage industry.Mr. Gromada received a B.S. degree in Business Administration from Temple University in 1965. Robert A. Meyer has served as a director of Qualstar since March 2006.Mr. Meyer is currently retired.From 1994 until June 2005, Mr. Meyer was employed in various management positions by United States Filter Corporation, a company engaged in the water treatment industry serving industrial, commercial and residential customers.His positions at United States Filter Corporation included Director of Finance, Business Development from 2000 to 2002, and Vice President of Internal Audit from 2003 until he retired in June 2005.Mr. Meyer received a B.S. degree in Accounting from C.W. Post College in 1972, and he is a Certified Public Accountant. 3 Robert E. Rich has served as a director of Qualstar since January 2000.Mr. Rich has been engaged in the private practice of law since 1975 and has been a shareholder of Stradling Yocca Carlson & Rauth, legal counsel to Qualstar, since 1984.Mr. Rich received a B.A. degree in Economics from the University of California, Los Angeles in 1972 and his J.D. degree from the University of California, Los Angeles in 1975. Directors are elected annually and hold office until the next annual meeting of shareholders and until their successors have been elected and qualified. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires Qualstar’s directors and executive officers, and persons who own more than ten percent of Qualstar’s common stock, to file with the Securities and Exchange Commission initial reports of ownership and reports of changes in ownership of our common stock.Officers, directors and greater than ten percent shareholders are required by SEC regulations to furnish Qualstar with copies of all Section 16(a) forms they file. To our knowledge, based solely on a review of the copies of Section 16(a) reports furnished to us and written representations that no other reports were required during the fiscal year ended June 30, 2011, our officers, directors and greater than ten percent beneficial owners complied with all Section 16(a) filing requirements except as follows:Lawrence D. Firestone was elected to the Board of Directors of Qualstar Corporation on May 13, 2011.He filed an Initial Statement of Beneficial Ownership of Securities on Form 3 (which reported that he did not own any shares of Qualstar stock) on August 2, 2011, approximately three months after it was due. Code of Ethics Qualstar has adopted a written Code of Business Conduct and Ethics, which complies with the requirements for a code of ethics pursuant to Item 406(b) of Regulation S-K under the Securities Exchange Act of 1934, that applies to our chief executive officer, chief financial officer and persons performing similar functions. A copy of the Code of Business Conduct and Ethics has been filed as an exhibit to this report. A copy of the Code of Business Conduct and Ethics is also posted on our website at www.qualstar.com. A copy of the Code of Business Conduct and Ethics will be provided, without charge, to any shareholder who sends a written request to the Chief Financial Officer of Qualstar at 3990-B Heritage Oak Court, Simi Valley, California 93063. Audit Committee Our Board of Directors has a standing Audit Committee, which is comprised solely of non-employee directors who satisfy current Nasdaq standards with respect to independence, financial expertise and experience.The current members of the Audit Committee are Stanley W. Corker, Lawrence D. Firestone, Carl W. Gromada and Robert A. Meyer, with Mr. Gromada serving as Chairman.Our Board of Directors has determined that Mr. Gromada, Mr. Firestone and Mr. Meyer meet the Securities and Exchange Commission’s definition of “audit committee financial expert.” ITEM 11.EXECUTIVE COMPENSATION COMPENSATION DISCUSSION AND ANALYSIS This section contains a discussion of the material elements of compensation awarded to, earned by, or paid to our principal executive officer, our principal financial officer, and our other executive officers who were serving as executive officers of Qualstar at June 30, 2011.These individuals are identified in the Summary Compensation Table and other compensation tables that follow this section, and are referred to throughout this report as our “named executive officers.” Executive Compensation Program Objectives Our executive compensation program is intended to fulfill three primary objectives:first, to attract and retain qualified executives required for the success of our business; second, to reward these executives for financial and operating performance; and third, to align their interests with those of our stockholders to create long-term stockholder value.The principal elements of the compensation program for our named executives include base salary, cash bonus, and long-term incentives in the form of stock options. 4 Executive Officer Compensation Elements Base Salaries Our Board of Directors, upon the recommendation of the Compensation Committee, establishes base salaries for our executive officers.The Compensation Committee considers compensation paid by companies comparable in size to Qualstar, the experience level and past performance of the individual executives, as well as the revenues and profitability of Qualstar.Our goal is to provide base salaries that are fair and competitive, but not excessive. The table below shows the base salary established for each of our named executive officers for fiscal years 2011 and 2012, and the percentage change compared to the prior fiscal year.Salary adjustments typically do not coincide with the beginning of the fiscal year, so the amounts shown below may not be exactly the same as those shown in the Fiscal 2011 Summary Compensation Table. Name and Principal Position Fiscal 2011 Base Salary Percent Change versus Fiscal 2010 Base Salary Fiscal 2012 Base Salary Percent Change versus Fiscal 2011 Base Salary William J. Gervais Chief Executive Officer and President 12.7% ─ Nidhi H. Andalon Chief Financial Officer and Vice President ─ ─ Randy Johnson Vice President and General Manager, N2Power ─ ─ Robert K. Covey Vice President of Marketing ─ 3.0% As a cost-savings measure, Mr. Gervais voluntarily reduced his base salary by $20,000 in August 2008 and by an additional 10% in July 2009.The $20,000 reduction in Mr. Gervais' base salary was reinstated in May 2011. As a cost-savings measure, Mr. Covey’s base salary was reduced by 10%, from $184,000 to $165,600, in July 2009.Mr. Covey’s base salary was partially reinstated, by $5,000, in July 2011. Cash Bonuses Historically, each year the Board of Directors, upon the recommendation of the Compensation Committee, has established a cash bonus plan for executive officers based on Qualstar achieving stated levels of consolidated revenue and pre-tax profits for the fiscal year, excluding the effects of acquisitions, if any, made during the fiscal year.However, in recent years Qualstar has not achieved the levels of revenues or pre-tax profits required to earn even the minimum bonus amounts under prior bonus plans.Consequently, the Board of Directors did not establish a bonus plan for executive officers for fiscal 2011, and has not established a bonus plan for executive officers for fiscal 2012, with the exception of Randy Johnson.Mr. Johnson was first appointed an executive officer by our Board on March 25, 2010.His incentive compensation plan, which was established before Mr. Johnson became an executive officer and has not been modified, provides that he can earn a cash bonus based on the level of pre-tax profits achieved by our N2Power business unit for the fiscal year.Mr. Johnson’s potential bonus ranges from 0% of his base pay if N2Power is unprofitable, up to a maximum amount equal to 15% of his base pay if N2Power achieves pre-tax profits equal to more than 19% of N2Power sales.For the fiscal year ended June 30, 2011, Mr. Johnson earned a bonus of $14,400, which is equal to 8% of his base pay.Our Board of Directors reserves the right to pay discretionary cash bonuses, if deemed appropriate. Equity-Based Compensation We use stock option grants as a form of long-term compensation.For the past several years, however, our stock generally has not been actively traded and the price per share has declined or stayed within a relatively narrow range.Consequently, stock options have not provided significant compensation in recent years.We did not grant any stock options to our executive officers in fiscal 2011. 5 Our 2008 Stock Incentive Plan authorizes us to grant stock options to purchase, in the aggregate, up to 500,000 shares of our common stock.This plan was adopted by our Board of Directors in November 2008 and approved by our shareholders in March 2009, and replaces our 1998 Stock Incentive Plan, which expired in 2008.Under both plans, the exercise price of stock options must be no less than the closing price of our common stock on the date of grant.It is our policy to grant stock options only at duly held meetings of our Board of Directors, with an exercise price equal to the closing price of our common stock on the date of the Board meeting. Compensation of our Named Executive Officers The amount of each component of compensation established for the named executive officers is based on a number of factors.These factors include company performance, individual performance, compensation paid by companies comparable in size to Qualstar, the recommendations of our Chief Executive Officer, William J. Gervais, and a review of the prior compensation history of each executive officer.Some of these factors are discussed above.Other factors applicable to each named executive officer are discussed below. William J. Gervais co-founded Qualstar in 1984 and Mr. Gervais continues to serve Qualstar full time as an executive officer.The Compensation Committee considers Mr. Gervais to be largely responsible for the success the Company has achieved, and to be one of our most important employees.However, Mr. Gervais historically has requested that his base salary be maintained at levels the Compensation Committee considers to be relatively low.The reasons for this include his belief that in the long term his individual equity ownership of Qualstar potentially will provide greater financial returns than current compensation.As a cost-savings measure, Mr.
